                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


DERRICK COTTON,

              Plaintiff,                                  No. 20-10043

v.                                                        Hon. Nancy G. Edmunds

CITY OF DETROIT, et al.,

           Defendants.
_______________________________________/

              ORDER REMANDING PLAINTIFF’S STATE LAW CLAIMS

       Plaintiff Derrick Cotton filed suit against Defendant City of Detroit as well as a

number of City of Detroit police officers in the Wayne County Circuit Court, but the City

of Detroit removed the action to this Court on January 7, 2020. Plaintiff’s complaint

alleges violations of the United States Constitution and 42 U.S.C. § 1983. The

complaint also brings state law claims of assault and battery, false arrest, and gross

negligence.

       Since the parties in this matter are nondiverse, the Court declines to exercise

supplemental jurisdiction over Plaintiff’s state law claims so as to avoid jury confusion.

See 28 U.S.C. § 1367(c)(4); Moor v. Cty. of Alameda, 411 U.S. 693, 716 (1973);

Padilla v. City of Saginaw, 867 F. Supp. 1309, 1315 (E.D. Mich. 1994). Therefore,

pursuant to § 1367(c), Plaintiff's state law claims, including all of the claims in Counts

III and IV of his complaint, are hereby REMANDED to the Wayne County Circuit

Court. The Court will retain jurisdiction over Plaintiff’s federal claims only.
      SO ORDERED.

                               s/Nancy G. Edmunds
                               Nancy G. Edmunds
                               United States District Judge

Dated: January 8, 2020


I hereby certify that a copy of the foregoing document was served upon counsel of
record on January 8, 2020, by electronic and/or ordinary mail.

                               s/Lisa Bartlett
                               Case Manager
